DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
(1) Regarding claim 1:
Line 3 recites “the two or more stations”; there is a lack of antecedent basis, the examiner suggests changing to “two or more stations”.
Line 8 recites “statistical mode for KPI and antenna state, wherein reevaluating the statistical mode”; the examiner suggests changing to “statistical model for the KPI and the antenna state, wherein reevaluating the statistical model”.
Line 10 recites “optimize the KPI for the least one of the two or more stations”; the examiner suggests changing to “optimize the KPI for the at least one of the two or more stations”. 
Line 11 recites “changing antenna state”; the examiner suggests changing to “changing the antenna state”.
(2) Regarding claim 3:
Line 1 recites “determining a second antenna vector”; the examiner suggests changing to “determining the second antenna vector”.
(3) Regarding claim 7:
Line 2 recites “comprises four antenna vectors, and wherein the four states”; there is a lack of antecedent basis, the examiner suggests changing to “comprises four antenna vectors, and wherein the four antenna vectors”.
(4) Regarding claim 8:
Lines 5-6 recite “the two or more stations”; there is a lack of antecedent basis, the examiner suggests changing to “two or more stations”.
Line 11 recites “the statistical mode for KPI and antenna state, wherein reevaluating the statistical mode”; the examiner suggests changing to “the statistical model for the KPI and the antenna state, wherein reevaluating the statistical model”.
Line 13 recites “optimize the KPI for the least one of the two or more stations”; the examiner suggests changing to “optimize the KPI for the at least one of the two or more stations”. 
Line 15 recites “changing antenna state”; the examiner suggests changing to “changing the antenna state”.
(5) Regarding claim 14:
Line 4 recites “the two or more stations”; there is a lack of antecedent basis, the examiner suggests changing to “two or more stations”.
Line 9 recites “statistical mode for KPI and antenna state, wherein reevaluating the statistical mode”; the examiner suggests changing to “statistical model for the KPI and the antenna state, wherein reevaluating the statistical model”.
Line 11 recites “optimize the KPI for the least one of the two or more stations”; the examiner suggests changing to “optimize the KPI for the at least one of the two or more stations”. 
Line 1 recites “change antenna state”; the examiner suggests changing to “change the antenna state”.
(6) Regarding claim 16:
Lines 1-2 recite “wherein determining a second antenna vector”; the examiner suggests changing to “wherein determining the second antenna vector”.
(7) Regarding claim 20:
Lines 2-3 recite “comprises four antenna vectors, and wherein the four states”; there is a lack of antecedent basis, the examiner suggests changing to “comprises four antenna vectors, and wherein the four antenna vectors”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer-readable medium.  The specification discloses in paragraphs 0080-0081 “A computer-usable or computer- readable medium may be any medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device”; and “The computer-usable or computer-readable medium may be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or propagation medium”.  The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten).  Therefore, claims 14-20 do not fall within a statutory category (the rejection can be overcome by specifying the computer-readable medium as “non-transitory computer-readable medium”).
Allowable Subject Matter
Claims 1-13 are objected to for minor informality, but would be allowable if rewritten to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention describes a method comprising: receiving, by a computing device, a Key Performance Indicator (KPI) from at least one of the two or more stations; generating a statistical model, based on the KPI and an antenna vector of an antenna array; determining that the KPI crossed a threshold; reevaluating, in response to determining that the KPI crossed the threshold, the statistical mode for KPI and antenna state, wherein reevaluating the statistical mode comprises, based on the statistical model, determining a second antenna vector to optimize the KPI for the least one of the two or more stations; and changing antenna state to generate the second antenna vector to improve reevaluated KPI.  The closest prior art, US Patent 11,368,857 B1 by the same inventor and applicant discloses a similar method with claim 10/9/1 recites the step of “determining a change in a wireless environment comprising the two or more stations; and based on the change, determining a third antenna vector, wherein determining the change comprises comparing at least one KPI to a threshold.”; but fails to disclose the steps of “in response to determining that the KPI crossed the threshold, the statistical mode for KPI and antenna state, wherein reevaluating the statistical mode comprises, based on the statistical model, determining a second antenna vector to optimize the KPI for the least one of the two or more stations; and changing antenna state to generate the second antenna vector to improve reevaluated KPI”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL (Centralized Self-Optimization in LTE-A Using Active Antenna Systems by Eric Moulines) published on 2013.
Kalavakuru et al. (US 11,368,857 B1) discloses an adaptive beamwidth switching and beam steering in large public venue smart antenna system.
Logothetis et al. (US 2005/0101352 A1) discloses a method and apparatus for a multi-beam antenna system.
Clarkson et al. (US 2003/0147353 A1) discloses a method and apparatus for characterization, adjustment and optimization of wireless networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/28/2022